Citation Nr: 1533118	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to retroactive compensation pursuant to Nehmer v. U.S. Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to July 1979, and he died in April 2008.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2011 and April 2013 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran did not serve in the Republic of Vietnam and is therefore not a member of the Nehmer class; the Appellant has been awarded service connection for the cause of the Veteran's death; and there are no unadjudicated or appealed claims that were pending at the time of the Veteran's death.


CONCLUSION OF LAW

The criteria for retroactive compensation pursuant to Nehmer v. U.S. Department of Veterans Affairs have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  Resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to eligibility for retroactive benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

The Board further notes that the RO advised the appellant of the pertinent regulations governing the award of retroactive benefits pursuant to Nehmer v. United States Veterans Administration in the initial November 2011 rating decision, after which the claim was readjudicated, as reflected in the subsequent April 2013 rating decision and November 2013 statement of the case.

Retroactive Benefits

The issue perfected for appellate consideration stems from the Appellant's claim, as transcribed from a telephone conversation with an RO employee, for benefits pursuant to Nehmer v. U.S. Department of Veterans Affairs, "based on [the Veteran's] cause of death and [his] Vietnam service."  

Pursuant to orders of a United States District Court in the class action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (hereinafter Nehmer), VA has promulgated special rules governing the assignment of effective dates for service connection for diseases presumed to have been caused by herbicide exposure of those who served in the Republic of Vietnam.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).  These rules are coded in VA regulation 38 C.F.R. § 3.816.

At the outset, the Board notes that the Veteran did not serve in the Republic of Vietnam; accordingly, neither the Veteran, nor any of his surviving dependents, can be construed as "Nehmer class members;" thereby rendering the provisions of Nehmer inapplicable to this case.  Indeed, in a recent statement, the Appellant acknowledged that the Veteran did not serve in Vietnam and that the Nehmer provisions would therefore be inapplicable.  

Furthermore, as the Appellant has already been awarded service connection for the cause of the Veteran's death, as reflected in a March 2009 rating decision, her claim seeking service connection for the cause of his death is moot.  

Conducting a sympathetic review of the Appellant's statements of record in order ascertain the benefit she seeks, the Board concludes that she is asserting that she is entitled to retroactive benefits that the Veteran should have received in his lifetime for his right foot disability, hypertension, cardiovascular disease, and other disabilities.  She asserts that the benefits that were erroneously initially denied to the Veteran in 1983, and later awarded in 1998 after an error (the association of  missing service records) was rectified, should now be paid to her.  

The Board further notes that some of the Appellant's conclusion that the Veteran was deprived of benefits due to him during his lifetime seems to stem from the RO's grant of service connection for his cause of death based on a VA medical opinion concluding that the hypertension that contributed to the Veteran's cause of death manifested during service.  (This opinion formed the basis for the RO's grant of service connection for cause of death.)  The Veteran was not service-connected for hypertension or cardiovascular disease during his lifetime, and as discussed further below, he withdrew his appeals of his claims seeking service connection for these conditions when the RO awarded him a 100 percent disability rating after determining that he was totally disabled.

The record reveals that in August 1982, relatively soon after the Veteran's discharge from service, the Veteran sought and was denied service connection for the residuals of an in-service right foot injury.  Many years thereafter, the Veteran sought to reopen service connection for his residual right foot disability, which was diagnosed as a right foot scar.  In a January 1997 rating decision, the RO granted service connection for this right foot scar and concluded that the March 1983 rating decision that initially denied this service connection claim was clearly and unmistakably erroneous.  Accordingly, the RO assigned an effective date of August 1982 for the grant of service connection for a right foot scar.  However, as this residual disability was awarded a noncompensable (0 percent) disability rating throughout the entire rating period, the award of a retroactive effective date did not result in the Veteran receiving any retroactive compensation.  

Thus, the Appellant's contention that the Veteran was erroneously denied retroactive benefits owed to him when the 1983 rating decision was deemed erroneous lacks merit, as the Veteran was indeed assigned a retroactive effective date, but the nature of his asymptomatic right foot scar did not warrant the assignment of retroactive compensation.  

Thereafter, the Veteran sought a higher rating for his right foot scar, which was increased to 10 percent disabling effective from September 1999.  While the Veteran perfected appeals seeking an even higher rating for his right foot disability, an extension of his temporary total for convalescence after right foot surgery, and service connection claims for hypertension and cardiovascular disease, in April 2003, he expressly withdrew his appeals of these claims in lieu of a grant of a total disability based on individual unemployability (TDIU).  In April 2003, the RO granted a TDIU (100 percent disability rating) effective from December 2002, and the Veteran was in receipt of this 100 percent rating until his death in April 2008. 

Thus, the Appellant's contention that the Veteran was erroneously denied service connection for his hypertension and cardiovascular disease during his lifetime lacks merit, as the Veteran expressly withdrew his appeals of these issues.  

In May 2008, the appellant sought Dependency and Indemnity Compensation (DIC) benefits as the Veteran's surviving spouse, checking the box on the DIC application indicating that she was seeking service connection for the cause of the Veteran's death, which she was subsequently awarded.  However, she did not complete the income portion of the DIC application, thereby indicating that she was not seeking death pension benefits.  Moreover, the only pending claim at the time of the Veteran's death was his claim seeking special monthly compensation based on his need for aid and attendance, and the claim was adjudicated after his death in an unappealed October 2008 rating decision; accordingly, there was no basis for awarding accrued benefits.  

Thus, it appears that all benefits potentially available to the Appellant as the Veteran's surviving spouse have been awarded to her.

In sum, based on the above procedural history, a sympathetic review of the claims file nevertheless fails to provide a legal basis for awarding the Appellant retroactive compensation based on either her own contentions, that back pay was erroneously denied to the Veteran during his lifetime, or based on the issue perfected for appellate review, that she is a Nehmer class member entitled to retroactive benefits.  
As there is no legal basis on which to grant the Appellant the benefits she seeks, her claim must be denied as a matter of law.


ORDER

Retroactive benefits pursuant to Nehmer v. U.S. Department of Veterans Affairs is denied.




___________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


